DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --… MICRO LIGHT-EMITTING DIODE DISPLAY PANEL HAVING CONTRO. ELEMENT FOR CONTROLLING MULTIPLE MICRO LIGHT-EMITTING DIODES EMITTING THE SAME COLOR …--.


Claim Objections
4.	Claims 1-11 are objected to because of the following informalities:  
In line 7 of claim 1: “… the first color micro light-emitting diodes …” should be changed to --… the first color micro light-emitting diode …--; 
In line 8 of claim 1: “… the second color micro light-emitting diodes …” should be changed to --… the second color micro light-emitting diode …--; 
In line 12 of claim 1: “… the plurality of first color micro circuit-chips …” should be changed to --… a plurality of first color micro circuit-chips …--; 
In lines 13-14 of claim 1: “… the plurality of first color micro light-emitting diodes …” should be changed to --… a plurality of first color micro light-emitting diodes …--; 
In lines 14-15 of claim 1: “… the plurality of second color micro circuit-chips …” should be changed to --… a plurality of second color micro circuit-chips …--; 
In lines 15-16 of claim 1: “… the plurality of second color micro light-emitting diodes …” should be changed to --… a plurality of second color micro light-emitting diodes …--; 
In line 19 of claim 1: “… the third color micro light-emitting diodes …” should be changed to --… the third color micro light-emitting diode …--; 
In line 20 of claim 1: “… the second color micro light-emitting diodes …” should be changed to --… the second color micro light-emitting diode …--; 
In line 20-21 of claim 1: “… the first color micro light-emitting diodes …” should be changed to --… the first color micro light-emitting diode …--; 
In lines 22-23 of claim 1: “… the plurality of third color micro circuit-chips …” should be changed to --… a plurality of third color micro circuit-chips …--; 
In lines 6-7 of claim 7: “… the plurality of second color micro light-emitting diodes; …” should be changed to --… the plurality of second color micro light-emitting diodes; and …--; and 
In lines 1-2 of claim 10: “… the functional circuit …” should be changed to --… the at least one functional circuit …--. 
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-4, 7-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1 and 5-7 of U.S. Patent No. US 10,923,527 B2 in view of Sakariya (U.S. Pub. No. US 2014/0104243 A1). 

The following is an example for comparing claim 1 of this application with claim 1 of U.S. Patent No. US 10,923,527 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 10,923,527 B2    
A micro light-emitting diode display panel, comprising:
A micro light-emitting diode display panel, comprising:
a display area divided into a plurality of sub-display areas, wherein each of the plurality of 
sub-display areas is divided into a plurality of pixels;
a display area; 
a plurality of micro light-emitting elements disposed in the display area, wherein each of the plurality of micro light-emitting elements is correspondingly arranged in one 
of the plurality of pixels and comprises a first color micro light-emitting diode and a second color micro light-emitting diode, wherein a light wavelength of the first color micro light-emitting diodes is different from a light wavelength of the second color micro light-emitting diodes;
a plurality of micro light-emitting elements disposed in the display area and comprising a plurality of first color micro light-emitting diodes and a plurality of second color micro light-emitting diodes, with a light wavelength of each of the plurality of first color micro light-emitting diodes different from a light wavelength of each of the plurality of second color micro light-emitting diodes;  
and a plurality of micro control elements disposed in the display area, wherein each of the plurality of micro control elements is correspondingly arranged in one of the sub-display areas and comprises a first color micro circuit-chip and a second color micro circuit-chip, wherein in one of the plurality of sub-display areas, 
one of the plurality of first color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of first color micro light-emitting diodes arranged in different pixels, and one of the plurality of second color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of second color micro light-emitting diodes arranged in different pixels.
a plurality of micro control elements disposed in the display area and comprising a plurality of first color micro circuit-chips and 
a plurality of second color micro circuit-chips, wherein one of the plurality of first color micro circuit-chips electrically connects to and controls at least two of the plurality of first color micro light-emitting diodes, and one of the plurality of second color micro circuit-chips electrically connects to and controls at least two of the plurality of second color micro light-emitting 
diodes;

a non-display area adjacent to the display area; and 

at least one control element disposed in the non-display area and having a first color circuit-chip and a second color circuit-chip, wherein the first color circuit-chip electrically connects to and controls a part of the plurality of first color micro light-emitting diodes, and the second color circuit-chip electrically connects to and controls a part of the plurality of second color micro light-emitting diodes, and

wherein a number of the micro light-emitting elements controlled by the first color circuit-chip and the second color circuit-chip respectively are greater than a number of the plurality of micro 
light-emitting elements controlled by each of the first color micro circuit-chips and each of the second color micro circuit-chips respectively.


	Claim 1 of U.S. Patent No. US 10,923,527 B2 anticipates claim 1 of the instant application except for the limitations “divided into a plurality of sub-display areas, wherein each of the plurality of sub-display areas is divided into a plurality of pixels; arranged in different pixels; arranged in different pixels.” 
Sakariya (Figs. 1-3 and 6-8) teaches 
-	divided into a plurality of sub-display areas (a plurality of tiles 840), wherein each of the plurality of sub-display areas is divided into a plurality of pixels (the tiles 840, which form the display panel 120, can be arranged into any geometric shapes, such as a line, a rectangle, a circle, and the like; [0052], lines 6-9) (Fig. 8); 
-	arranged in different pixels (a tile controller 830 controls a line tile 840, e.g., red sub-pixels in the line tile 840; [0052], col. 6-9; Figs. 6 and 8); 
-	arranged in different pixels (a tile controller 830 controls a line tile 840, e.g., green sub-pixels in the line tile 840; [0052], col. 6-9; Figs. 6 and 8). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used display tiles as taught by Sakariya into a micro light-emitting diode display panel in the patented claim because the display tiles can be arranged into any geometric shapes such as a line, a rectangle, a circle, and the like.	


Claims 2-4, 7-9 and 11 are similarly rejected over claims 2-4, 1 and 5-7 of U.S. Patent No. US 10,923,527 B2 in view of Sakariya.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. No. US 2017/0338211 A1) in view of Sakariya.
 
As to claim 1, Lin (Figs. 1-3) teaches a micro light-emitting diode display panel (Fig. 1), comprising: 
-	a display area (an array substrate 100) divided into a plurality of sub-display areas (sub-display areas, each of which comprises a plurality of red light emitting unit RU, green light emitting unit GU and blue light emitting unit BU), wherein each of the plurality of sub-display areas is divided into a plurality of pixels ((R1, R2, R3), (G1, G2, G3) and (B1, B2, B3)) (Fig. 1); 
-	a plurality of micro light-emitting elements (a plurality of light emitting units including a plurality of red light emitting units RU, a plurality of green light emitting units GU and a plurality of blue light emitting units BU) disposed in the display area (the array substrate 100), wherein each of the plurality of micro light-emitting elements is correspondingly arranged in one of the plurality of pixels (one red light emitting unit RU, one green light emitting unit GU and one blue light emitting unit BU) and comprises a first color micro light-emitting diode (a first red light emitting diode R1) and a second color micro light-emitting diode (a first green light emitting diode G1), wherein a light wavelength (620 nm to 750 nm by inherency) of the first color micro light-emitting diodes (the plurality of red light emitting units RU) is different from a light wavelength (495 nm to 570 nm by inherency) of the second color micro light-emitting diodes (the plurality of green light emitting units GU) (Fig. 1); and 
-	a plurality of micro control elements (a plurality of transistors T) disposed in the display area (the array substrate 100), wherein each of the plurality of micro control elements (the plurality of transistors T) is correspondingly arranged in one of the sub-display areas (sub-display areas, each of which comprises a plurality of red light emitting unit RU, green light emitting unit GU and blue light emitting unit BU) and comprises a first color micro circuit-chip (a transistor T connected to the plurality of red light emitting units RU) and a second color micro circuit-chip (a transistor T connected to the plurality of green light emitting units GU). 
Lin does not teach wherein in one of the plurality of sub-display areas, one of the plurality of first color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of first color micro light-emitting diodes arranged in different pixels, and one of the plurality of second color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of second color micro light-emitting diodes arranged in different pixels.
Sakariya (Figs. 1-3 and 6-8) teaches 
-	wherein in one of the plurality of sub-display areas (e.g., a rectangle area including R sub-pixels, G sub-pixels and B sub-pixels; [0052], lines 6-9; Figs. 6 and 8), one of the plurality of first color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of first color micro light-emitting diodes (red micro LED devices 610; [0049], line 13) arranged in different pixels (a tile controller 830 controls a line tile 840, e.g., red sub-pixels  of a first row and a second row in the line tile 840; [0052], col. 6-9; Figs. 6 and 8), and one of the plurality of second color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of second color micro light-emitting diodes (green micro LED devices 610; [0049], line 13) arranged in different pixels (a tile controller 830 controls a line tile 840, e.g., green sub-pixels of a first row and a second row in the line tile 840; [0052], col. 6-9; Figs. 6 and 8).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used display tiles as taught by Sakariya into a micro light-emitting diode display panel of Lin because the display tiles can be arranged into any geometric shapes such as a line, a rectangle, a circle, and the like.	

As to claim 2, Lin and Sakariya teaches the micro light-emitting diode display panel according to claim 1.
Lin also teaches  
-	wherein each of the plurality of micro light-emitting elements elements (the plurality of light emitting units including the plurality of red light emitting units RU, the plurality of green light emitting units GU and the plurality of blue light emitting units BU) further comprises a third color micro light-emitting diode (a first  blue light emitting diode B1), a light wavelength (450 nm to 475 nm by inherency) of the third color micro light-emitting diodes (the plurality of blue light emitting units BU) is different from the light wavelength (495 nm to 570 nm by inherency) of the second color micro light-emitting diodes (the plurality of green light emitting units GU) and the light wavelength (620 nm to 750 nm by inherency) of the first color micro light-emitting diodes (the plurality of red light emitting units RU).
Sakariya also teaches 
-	the each of plurality of micro control elements further comprises a third color micro circuit-chip (a tile controller 830 controls blue sub-pixels), and one of the plurality of third color micro circuit-chips electrically connects to and respectively controls at least two of the plurality of third color micro light-emitting diodes (blue micro LED devices 610; [0049], line 13) arranged in different pixels (a tile controller 830 controls a line tile 840, e.g., blue sub-pixels of a first row and a second row in the line tile 840; [0052], col. 6-9; Figs. 6 and 8).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used display tiles as taught by Sakariya into a micro light-emitting diode display panel of Lin because the display tiles can be arranged into any geometric shapes such as a line, a rectangle, a circle, and the like.	

As to claim 8, Lin teaches further comprising: 
-	a substrate (a substrate 102) having a first surface (a top surface) and a second surface (a bottom surface) opposite to the first surface (the top surface) (Fig. 1), with the plurality of micro control elements (the plurality of transistors T) and the plurality of micro light-emitting elements (the plurality of light emitting units including the plurality of red light emitting units RU, the plurality of green light emitting units GU and the plurality of blue light emitting units BU) disposed on the first surface (the top surface) (Figs. 1-2).

9.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sakariya as applied to claim 1 above, and further in view of Cok (U.S. Pub. No. US 2017/0010706 A1).

As to claim 3, Lin and Sakariya teach the micro light-emitting diode display panel according to claim 1.
Lin also teaches  
-	wherein the plurality of first color micro circuit-chips (the plurality of transistors T connected to the plurality of red light emitting units RU) and the plurality of second color micro circuit-chips (the plurality of transistors T connected to the plurality of green light emitting units GU) are arranged (Fig. 1).
	Lin and Sakariya do not expressly teach in a staggered arrangement in a first direction.
	Cok (Figs. 8-9) teaches 
-	in a staggered arrangement in a first direction (in a vertical direction) (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a staggered arrangement as taught by Cok in a micro light-emitting diode display panel of Lin as modified by Sakariya because a staggered arrangement improves the visibility in a horizontal/vertical direction.

As to claim 4, Lin teaches 
-	wherein each of plurality of sub-display areas (e.g., the left, top pixel area and the middle, top pixel area) further comprises a first virtual straight line (a first virtual straight line passing through transistors T connected to the plurality of red light emitting units RU) and a second virtual straight line (a second virtual straight line passing through transistors T connected to the plurality of green light emitting units GU) parallel to and spaced from the first virtual straight line (the first virtual straight line passing through transistors T connected to the plurality of red light emitting units RU) (Fig. 1), the first virtual straight line passes through the first color micro circuit-chip (the first virtual straight line passes through transistors T connected to the plurality of red light emitting units RU), and the second virtual straight line passes through the second color micro circuit-chip (the second virtual straight line passes through transistors T connected to the plurality of green light emitting units GU) (Fig. 1).

10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sakariya as applied to claim 8 above, and further in view of Lee (U.S. Pub. No. US 2018/0197885 A1).

As to claim 9, Lin and Sakariya teach the micro light-emitting diode display panel according to claim 8. 
Lin and Sakariya do not expressly teach further comprising: at least one functional circuit disposed on the second surface and electrically connected to the plurality of micro control elements.
Lee (Fig. 20) teaches further comprising: 
-	at least one functional circuit (a processing unit 830) disposed on the second surface (the second surface 860B1) and electrically connected to the plurality of micro control elements (a demultiplexer 850) (Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a processing unit as taught by Lee in a micro light-emitting diode display panel of Lin as modified by Sakariya because the entire physical size of a processing unit is small so that the smaller size reduces power consumption.

As to claim 10, Lee teaches 
-	wherein the functional circuit is a compensation circuit, a gravity sensing circuit, a pressure sensing circuit, a light sensing circuit or a central processing circuit (a processing unit 830) (Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a processing unit as taught by Lee in a micro light-emitting diode display panel of Lin as modified by Sakariya because the entire physical size of a processing unit is small so that the smaller size reduces power consumption.

As to claim 11, Lin and Sakariya teach the micro light-emitting diode display panel according to claim 8.
Lin and Sakariya do not teach wherein the substrate is a flexible substrate. 
Lee (Fig. 20) teaches 
-	wherein the substrate is a flexible substrate (at least one edge portion of a substrate 860 can be bent; [0119], lines 1-2; Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a flexible substrate as taught by Lee in a micro light-emitting diode display panel of Lin as modified by Sakariya because the flexible substrate provides better durability, lighter weight, and thinner dimensions.

Allowable Subject Matter
11.		Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Lin, Sakariya, Cok and Lee, either individually or in combination, does not teach a limitation “wherein each of the plurality of micro control elements comprises a third color micro circuit-chip, and the plurality of first color micro circuit-chips, the plurality of second color micro circuit-chips and the plurality of third color micro circuit-chip are arranged in a staggered arrangement in a first direction” of claim 5 and a limitation “wherein the numbers of the micro light-emitting elements controlled by the first color circuit-chip and the second color circuit-chip respectively are greater than the numbers of the plurality of micro light-emitting elements controlled by each of the first color micro circuit-chips and each of the second color micro circuit-chips respectively” of claim 7 in combination with other limitations of the base claim, respectively.


Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rotzoll (U.S. Patent No. US 10,832,609 B2) is cited to teach an active-matrix digital-drive display system including an array of pixels which has an output device, a serial digital memory responsive to a load timing signal, and a drive circuit responsive to a pulse-width-modulation timing signal and to the multi-bit digital pixel value.
Meitl (U.S. Pub. No. US 2018/0130400 A1) is cited to teach a high resolution display, comprising: a display substrate; an array of light-emitting display pixels disposed on the display substrate; at least one actuator for physically moving the display substrate and the array of light-emitting display pixels to different physical locations in at least one dimension in a direction parallel to a surface of the display substrate; and a controller for controlling the light-emitting operation of the display pixels and for controlling a spatial 
location of the display pixels.


Inquiry
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691